18-36223-cgm   Doc 60   Filed 01/16/19    Entered 01/16/19 11:54:30   Main Document
                                         Pg 1 of 4
18-36223-cgm   Doc 60   Filed 01/16/19    Entered 01/16/19 11:54:30   Main Document
                                         Pg 2 of 4
18-36223-cgm   Doc 60   Filed 01/16/19    Entered 01/16/19 11:54:30   Main Document
                                         Pg 3 of 4
18-36223-cgm   Doc 60   Filed 01/16/19    Entered 01/16/19 11:54:30   Main Document
                                         Pg 4 of 4
